DETAILED ACTION
Summary 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a first Office Action on the merits.

Allowable Subject Matter
Claims 12-41 are allowed.
The following is an examiner’s statement of reasons for allowance:
MEIER et al, US 2005/0056699 teaches a barcode reading apparatus comprising virtual selectable buttons on a touch screen, an image sensor array, imaging lens associated with the image sensor array, and processor configured to capture one or more frames of image data using the image sensor array and decode one or more decodable indicia in the one or more image frame data [0035] [0040] [0087] [0090] [0106] [Figures 1 and 3e]
LABAZIEWICZ et al, US 2006/0187311, teaches an apparatus comprising a first image sensor array, a first imaging lens associated with the first image sensor array, a second image sensor array, and a second imaging lens associated with the second image sensor array [0045] [0050] [0051].
HORI et al, US 2002/0158127, teaches a two-dimensional global shutter CMOS image sensor array comprising a plurality of pixels disposed in a plurality of rows, wherein all or substantially all of the plurality of pixels are configured to be simultaneously exposed for a duration of an exposure period [0018].
MEIER, LABAZIEWICZ, and HORI do not teach or suggest, either singularly or in combination thereof, the first image sensor array and the second image sensor array are positioned at different distances from the plane of the display.
Therefore:

Regarding independent claim 12: 
The prior art of record fails to teach or fairly suggest, either singularly or in combination thereof, an apparatus comprising each of the following limitations:
A display defining a plane of the display;
A first image sensor array, the first image sensor array being a two-dimensional global shutter CMOS image sensor array comprising a plurality first pixels disposed in a plurality of rows, wherein all of substantially all of the plurality of first pixels are being configured to be simultaneously exposed for a duration of an exposure period;
A first imaging lens associated with the first image sensor array;
A second image sensor array, the second image sensor array being a pixel array having a plurality of second pixels;
A second imaging lens associated with the second image sensor array;
Wherein the first image sensor array and the second image sensor array are positioned at different distances from the plane of the display; and
A memory storing instructions that, when executed by a processor, configure the apparatus to:
Capture one or more frames of image data using at least one of the first image sensor array and the second image sensor array; and
Decode one or more decodable indicia in the one or more frames of image data.
Independent claim 31 is allowed for substantially the same reasons as claim 12.
Claims 13-30 and 32-41 depend from claims 12 and 31, respectively, and are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/           Primary Examiner, Art Unit 2876